Exhibit 10.1
EXECUTION COPY
 
CREDIT AGREEMENT
DATED AS OF
May 2, 2011
among
CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE LIMITED PARTNERSHIP
PAPER LIMITED LIABILITY COMPANY
TORREY PINES LIMITED PARTNERSHIP
WALS (IN) LLC
as Borrowers
W.P. CAREY & CO. LLC,
as Guarantor
The Lenders Party Hereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
Article I DEFINITIONS
  1
Section 1.1 Defined Terms
  1
Section 1.2 Computations
  24
Section 1.3 Terms Generally
  24
Section 1.4 Accounting Terms; GAAP
  25  
Article II THE CREDITS
  25
Section 2.1 Commitments
  25
Section 2.2 Loans and Borrowings
  25
Section 2.3 Requests for Revolving Borrowings
  26
Section 2.4 [Intentionally Omitted]
  27
Section 2.5 [Intentionally Omitted]
  27
Section 2.6 [Intentionally Omitted]
  27
Section 2.7 Funding of Revolving Borrowings
  27
Section 2.8 Interest Elections
  27
Section 2.9 Termination and Reduction of Commitments
  29
Section 2.10 Repayment of Loans; Evidence of Debt
  29
Section 2.11 Prepayment of Loans
  30
Section 2.12 Fees
  30
Section 2.13 Interest
  31
Section 2.14 Alternate Rate of Interest
  32
Section 2.15 Increased Costs
  32
Section 2.16 Break Funding Payments
  33
Section 2.17 Taxes
  34
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
  34
Section 2.19 Mitigation Obligations; Replacement of Lenders
  36  
Article III REPRESENTATIONS AND WARRANTIES
  36
Section 3.1 Organization; Powers
  36
Section 3.2 Authorization; Enforceability
  37
Section 3.3 Governmental Approvals; No Conflicts
  37
Section 3.4 Financial Condition; No Material Adverse Effect
  37
Section 3.5 Properties
  38
Section 3.6 Litigation And Environmental Matters
  38
Section 3.7 Compliance With Laws And Agreements
  39
Section 3.8 Investment Company Status
  39
Section 3.9 Taxes
  39
Section 3.10 ERISA
  39
Section 3.11 Disclosure
  39
Section 3.12 SEC Reports
  39
Section 3.13 Collateral; Security Interest
  40

i



--------------------------------------------------------------------------------



 



          Page
Article IV CONDITIONS
  40
Section 4.1 Closing Date
  40
Section 4.2 Each Credit Event
  42  
Article V AFFIRMATIVE COVENANTS
  42
Section 5.1 Financial Statements and Other Information
  43
Section 5.2 Notices of Material Events
  44
Section 5.3 Existence; Conduct of Business
  46
Section 5.4 Payment of Obligations
  46
Section 5.5 Maintenance of Properties; Insurance
  46
Section 5.6 Books and Records; Inspection Rights
  46
Section 5.7 Compliance with Laws
  46
Section 5.8 Use of Proceeds
  47
Section 5.9 Distributions in the Ordinary Course
  47
Section 5.10 ERISA Compliance
  47
Section 5.11 Company Status
  47
Section 5.12 Further Assurances
  47
Section 5.13 Additional Deliveries
  48
Section 5.14 Information Regarding Collateral
  48
Section 5.15 Appraisals
  49
Section 5.16 Post-Closing
  49  
Article VI NEGATIVE COVENANTS
  50
Section 6.1 Financial Covenants
  50
Section 6.2 Liens
  51
Section 6.3 Fundamental Changes
  51
Section 6.4 Hedging Agreements
  52
Section 6.5 Transactions with Affiliates
  52  
Article VII EVENTS OF DEFAULT
  52
Section 7.1 Events of Default
  52
Section 7.2 Application of Funds
  55  
Article VIII THE AGENT
  55
Section 8.1 Appointment
  55
Section 8.2 Administrative Agent’s Right as Lender
  55
Section 8.3 Exculpatory Provisions
  56
Section 8.4 Reliance by Agents
  56
Section 8.5 Sub-Agents
  57
Section 8.6 Resignation/Successor Administrative Agent
  57
Section 8.7 Non-Reliance on Administrative Agent or Other Lenders
  57
Section 8.8 Collateral and Guaranty Matters
  58  
Article IX MISCELLANEOUS
  58
Section 9.1 Notices
  58
Section 9.2 Waivers; Amendments
  60
Section 9.3 Expenses; Indemnity; Damage Waiver
  61

ii



--------------------------------------------------------------------------------



 



          Page
Section 9.4 Successors and Assigns
  62
Section 9.5 Survival
  64
Section 9.6 Counterparts; Integration; Effectiveness
  64
Section 9.7 Severability
  65
Section 9.8 Right of Setoff
  65
Section 9.9 Governing Law; Jurisdiction; Consent to Service of Process
  65
Section 9.10 WAIVER OF JURY TRIAL
  66
Section 9.11 Headings
  66
Section 9.12 Confidentiality
  66
Section 9.13 Interest Rate Limitation
  67
Section 9.14 [Intentionally Omitted]
  67
Section 9.15 USA Patriot Act
  67
Section 9.16 No Advisory or Fiduciary Responsibility
  67
Section 9.17 Joint and Several Liability of Borrowers
  67
Section 9.18 Non Recourse Nature
  70  
Article X GUARANTY
  72
Section 10.1 The Guaranty
  72
Section 10.2 Obligations Unconditional
  73
Section 10.3 Reinstatement
  74
Section 10.4 Certain Additional Waivers
  74
Section 10.5 Remedies
  74
Section 10.6 Guaranty of Payment; Continuing Guarantee
  74
Section 10.7 California Specific Provisions
  74
Section 10.8 Guaranty Not Secured
  75

          Exhibits   2.3    
Borrowing Request for Revolving Loans
  2.10 (f)  
Form of Note
  5.1    
Financial Covenant Compliance Analysis
  5.1 (a)  
Quarterly Compliance Certificate
  5.1 (b)  
Annual Compliance Certificate
  9.4 (a)  
Assignment and Acceptance

          Schedules   1.1 (a)  
Lenders and Commitments
  1.1 (b)  
CPA REITs
  1.1 (c)  
Eligible Ground Leases
  1.1 (d)  
Mortgaged Properties
  3.2    
List of Company and Subsidiaries
  3.5 (c)  
Lease Provisions
  3.5 (d)  
Rent Roll
  3.6    
Disclosed Matters

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of May 2, 2011,
among W.P. Carey & Co. LLC, a Delaware limited liability company (together with
its successors and permitted assigns, the “Company”), as guarantor, Corporate
Property Associates 9, L.P., a Delaware Limited Partnership, Paper Limited
Liability Company, Torrey Pines Limited Partnership and WALS (IN) LLC (each
individually, a “Borrower” and collectively, the “Borrowers”), the Lenders party
hereto, and Bank of America, N.A., as Administrative Agent.
     WHEREAS, the Company and the Borrowers have requested that the Lenders
provide a secured revolving credit facility for the purposes set forth herein;
and
     WHEREAS, the Lenders have agreed to make the requested facility available
on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
     “ABR,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means for any Interest Period with respect to a
Eurodollar Borrowing, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
 
      LIBO Rate    
 
           
 
  Adjusted LIBO Rate =   1.00 — Eurodollar Reserve    
 
      Percentage    

Where,
     “LIBO Rate” means for such Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at

 



--------------------------------------------------------------------------------



 



which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Borrowing being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
and
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Adjusted LIBO Rate for each
outstanding Eurodollar Borrowing shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Adjusted Management EBITDA” means, for any period, an amount equal to:
     (a) Management EBITDA during such period; minus
     (b) revenues earned by the Company and its Subsidiaries during such period
in equity (if any) of managed funds or CPA REITs; minus
     (c) structuring revenues earned by the Company and its Subsidiaries during
such period in excess of 35% of management revenues earned by the Company and
its Subsidiaries (as described in clause (a) of the definition of Management
EBITDA) during such period; minus
     (d) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and CPA REITs during such period.
     “Adjusted Property EBITDA” means, for any period, an amount equal to:
     (a) Property EBITDA during such period; minus
     (b) EBITDA during such period in respect of Properties owned by the Company
or one of its Subsidiaries for fewer than four fiscal quarters.
     “Adjusted Total EBITDA” means, for any period, an amount equal to:
     (a) EBITDA of the Company and its Subsidiaries during such period; plus
     (b) Joint Venture EBITDA for such period; minus
     (c) revenues earned by the Company and its Subsidiaries in equity (if any)
of managed funds and CPA REITS under management/advisory contracts; minus

2



--------------------------------------------------------------------------------



 



     (d) structuring revenues earned by the Company and its Subsidiaries during
such period in excess of 35% of management revenues earned by the Company and
its Subsidiaries (as described in clause (a) of the definition of Management
EBITDA) during such period; plus
     (e) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and CPA REITS during such period.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent for the Lenders, or any successor administrative agent.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Capped Value” means, as of any time, the sum of the Capped
Values for each Mortgaged Property.
     “Alternate Base Rate” means for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Eurodollar Rate” means, on any date, the rate per annum equal to (i) the
British Bankers Association LIBOR Rate, as published by Reuters (or such other
commercially available source providing quotations thereof as may be designated
by the Administrative Agent from time to time), at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Borrowing being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     “Annual Compliance Certificate” means an Officer’s Certificate signed by a
Financial Officer, substantially in the form of Exhibit 5.1(b).
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated

3



--------------------------------------------------------------------------------



 



or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
     “Applicable Rate” means (a) 2.50% for Eurodollar Loans and (b) 3.50% for
ABR Loans.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in the form
of Exhibit 9.4(a) or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrowers” has the meaning set forth in the preamble.
     “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect (a “Revolving Borrowing”).
     “Borrowing Request” means a request by the Company on behalf of a Borrower
for a Revolving Borrowing in accordance with Section 2.3, substantially in the
form of Exhibit 2.3.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease” means any lease by a Person of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
the obligations under which are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any Capital Lease and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “Capped Value” means at any time with respect to any Mortgaged Property, an
amount equal to (i) the product of (x) the Net Operating Income from such
Mortgaged Property at such time, multiplied by (y) four, divided by (ii) 8.50%.
     “Cash and Cash Equivalents” means unrestricted (i) cash, (ii) marketable
direct obligations issued or unconditionally guaranteed by the United States
government (or any other

4



--------------------------------------------------------------------------------



 



sovereign nation with an equivalent rating by S&P or Moody’s) and backed by the
full faith and credit of the United States government or such other nation; and
(iii) domestic and Eurodollar certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s
provided that the maturities of such Cash and Cash Equivalents shall not exceed
one year.
     “Change In Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
(other than the Company, any of its Subsidiaries, any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan of the
Company or any of its Subsidiaries and other than any wholly owned direct or
indirect subsidiary of the Company), of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company; or (ii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (A) nominated by the board of directors of the Company nor
(B) appointed by directors so nominated; or (iii) the acquisition of direct or
indirect Control of the Company by any Person or group (other than any wholly
owned direct or indirect Subsidiary).
     “Change In Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
Bank of America for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Closing Date” means the date on which the conditions set forth in
Section 4.1 are satisfied (or waived in accordance with Section 9.2).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means all of the “Collateral” and “Mortgaged Property” or
“Trust Property” or other similar term referred to in any of the Collateral
Documents and all of the other property that is or is intended under the terms
of any of the Collateral Documents to be subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

5



--------------------------------------------------------------------------------



 



     “Collateral Documents” means, collectively, the Mortgages and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
     “Combined Equity Value” means Total Value less Total Outstanding
Indebtedness.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.9 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.1(a), or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $30,000,000.
     “Company” has the meaning set forth in the preamble.
     “Compliance Certificate” means either the Annual Compliance Certificate,
the Quarterly Compliance Certificate or both.
     “Consolidated Businesses” means the Company and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).
     “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated dated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonable
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant hereto. Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which

6



--------------------------------------------------------------------------------



 



time any such guaranty of completion or of Nonrecourse Carveouts shall be deemed
to be a Contingent Obligation in an amount equal to any such claim. Subject to
the preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the applicable Person), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
(X) such other Person has delivered Cash or Cash Equivalents to secure all or
any part of such Person’s guaranteed obligations or (Y) such other Person holds
an Investment Grade Credit Rating from either Moody’s or S&P, and (ii) in the
case of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “controlled” have meanings correlative thereto.
     “CPA®:14” means Corporate Property Associates 14 Incorporated, a Maryland
corporation.
     “CPA Global REIT” means Corporate Property Associates 16 — Global
Incorporated, a Maryland corporation.
     “CPA REIT” means a REIT managed or advised by the Company or a Subsidiary
and listed on Schedule 1.1(b) (as updated from time to time by the Company).
     “Credit Event” has the meaning set forth in Section 4.2.
     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Company’s senior unsecured non-credit enhanced long-term Indebtedness for
borrowed money.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
     “Dollars” or “$” refers to lawful money of the United States of America.

7



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.
     “EBITDA” means, for any Person for any period, the Net Income (Loss) of
such Person for such period taken as a single accounting period, plus (a) the
sum of the following amounts of such Person and its subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss): (i) depreciation
expense, (ii) amortization expense and other non-cash charges, (iii) interest
expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), and (vi) adjustments as a
result of the straight lining of rents, less (b) extraordinary gains (and in the
case of the Company and its consolidated subsidiaries, other gains on asset
sales not otherwise included in extraordinary gains) of such Person and its
subsidiaries determined on a consolidated basis in conformity with GAAP to the
extent included in the determination of such Net Income (Loss).
     “Eligible Ground Lease” means a ground lease that (a) has a minimum
remaining term of thirty (30) years, including tenant controlled options, as of
any date of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Agreement are listed on
Schedule 1.1(c).
     “Eligible Project” means a Project (i) which is free of all title defects
and material structural defects, as verified by an Officer’s Certificate in form
and substance satisfactory to the Administrative Agent, and (ii) which is free
of Hazardous Materials except as would not materially affect the value of such
Project, as verified by an Officer’s Certificate in form and substance
satisfactory to the Administrative Agent.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning set forth in Section 7.1.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which such Loan Party is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by such Loan Party
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Loan Party with respect to such withholding tax pursuant to
Section 2.17(a).

9



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, with respect to any asset or property, the sale
value that would be obtained in an arm’s-length transaction between an informed
and willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy. Fair Market Value shall be determined by an officer
of the Company acting in good faith and shall be evidenced by an Officer’s
Certificate, except in the case of the determination of Fair Market Value of
Permitted REIT Investments which are “restricted securities” as defined in the
definition of REIT Investment Value having a Fair Market Value in excess of
$5,000,000, in which case the determination of such Fair Market Value shall be,
at the election of the Company, by (i) the board of directors of the Company
acting in good faith and shall be evidenced by a resolution of the board of
directors, or (ii) an appraisal of an independent third-party appraiser which
shall be a Person regularly engaged in the valuation of securities of the same
type as such Permitted REIT Investment. The Fair Market Value of any readily
marketable securities shall be the number of such securities multiplied by the
average Market Price per share or per unit of such securities during the five
consecutive trading days immediately preceding the date of determination. The
“Market Price” of any security on any trading day shall mean, with respect to
any security which is listed on a national securities exchange, the last sale
price regular way, or, in case no such sale takes place on such day, the average
of the closing bid and asked prices regular way, in either case on the New York
Stock Exchange, or, if such security is not listed or admitted to trading on
such exchange, on the principal national securities exchange on which such
security is listed or admitted to trading, or, if such security is not listed or
admitted to trading on any national securities exchange but is designated as a
national market system security by the National Association of Securities
Dealers, the last sale price, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, in either case as reported on
the National Association of Securities Dealers Automated Quotation/National
Market System, or if such security is not so designated as a national market
systems security, the average of the highest reported bid and lowest reported
asked prices as furnished by the National Association of Securities Dealers or
similar organization if the National Association of Securities Dealers is no
longer reporting such information. With respect to operating partnership units
of any REIT, such operating partnership units shall in no event have a value
greater than the value of the number of shares of the REIT into which such
operating partnership units are then convertible.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

10



--------------------------------------------------------------------------------



 



     “Financial Statements” means financial statements presenting the
consolidated financial position of the Company and its Subsidiaries as at the
date indicated and the results of their operations and cash flow for the period
indicated in accordance with GAAP, subject to normal adjustments.
     “Fixed Charges” means, with respect to any period, the sum of (a) Total
Interest Expense for such period plus (b) the aggregate of all scheduled
principal payments on Total Outstanding Indebtedness according to GAAP made or
required to be made during such period by the Company and its Subsidiaries (with
appropriate adjustments for minority interests) or allocable to the Company and
its Subsidiaries on account of Joint Venture Holdings (but excluding balloon
payments of principal due upon the stated maturity of any Indebtedness) plus
(c) the aggregate of all dividends payable on the Company’s or any of its
consolidated Subsidiaries’ preferred equity interests (if any).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“Primary Obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Guarantor” means the Company in its capacity as guarantor hereunder.
     “Guaranty” means the Guaranty made by the Company under Article X in favor
of the Secured Parties.

11



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third parties unaffiliated with the Company and
(c) any items of personal property.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid (excluding current Taxes, water
and sewer charges and assessments and current trade liabilities incurred in the
ordinary course of business in accordance with customary terms), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than current
trade liabilities incurred in the ordinary course of business in accordance with
customary terms), (e) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others and
other Contingent Obligations, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
or applicant in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person to purchase or redeem any shares
of equity securities issued by such Person, including obligations under
so-called forward equity purchase contracts to the extent such obligations are
not payable solely in equity interests, (l) all obligations of such Person in
respect of any forward contract, futures contract, swap or other agreement, the
value of which is dependent upon interest rates or currency exchange rates, and
(m) all obligations of such Person in respect of any so-called “synthetic lease”
(i.e., a lease of property which is treated as an operating lease under GAAP and
as a loan for U.S. income tax purposes). The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

12



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.8.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last Business Day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company on behalf of a Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Investment Grade Credit Rating” means a Debt Rating of BBB- or higher by
S&P or Baa3 or higher by Moody’s.
     “Joint Venture” means a partnership, limited liability company, joint
venture (including a tenancy-in-common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Company (or one of its Subsidiaries).
     “Joint Venture EBITDA” means, for any period, EBITDA from a Joint Venture
Holding, calculated as revenue allocated to the Company and its Subsidiaries
based on its ownership interest in such Joint Venture Holding, minus 2% of such
revenue.
     “Joint Venture Holding” means an interest in a Joint Venture held or owned
by the Company (or one of its Subsidiaries).
     “Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an

13



--------------------------------------------------------------------------------



 



Affiliate of such Lender and (b) with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.
     “Lenders” means the Persons listed on Schedule 1.1(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBO Rate” has the meaning specified in the definition of Adjusted LIBO
Rate.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset (excluding, in the case of assets consisting of Real Property
owned by the Company, its Subsidiaries or a Joint Venture, the lien of a
mortgage or deed of trust on the Real Property interest not owned by the
Company, its Subsidiaries or the Joint Venture; provided that the ownership or
estate interest of the Company or a Subsidiary in such Real Property is not
subordinate to such a lien and such interest would not be adversely affected by
such lien either through foreclosure thereof or otherwise (e.g., a mortgage on
the leasehold interest of a Project owned in fee by a Subsidiary does not
constitute a Lien)), (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “LLC Agreement Event” means any of the following: (a) the occurrence of the
“Maturity Date” under (and as defined in) the LLC Credit Agreement, (b) the LLC
Credit Agreement or the “Commitments” thereunder (and as defined therein) are
terminated in their entirety for any reason, (c) the occurrence of an event or
condition described in clause (g) of Section 7.1 with respect to the
Indebtedness under the LLC Credit Agreement, (d) the Indebtedness under the LLC
Credit Agreement is refinanced or (e) the LLC Credit Agreement is amended and
restated or amended, supplemented or modified in any material respect without
the written consent of the Required Lenders.
     “LLC Credit Agreement” means the Credit Agreement, dated as of June 29,
2007, among certain Subsidiaries of the Company, as borrowers, the Company, as
guarantor, the lenders party thereto and Bank of America, as administrative
agent, as in effect on the Closing Date or as amended, amended and restated,
supplemented or modified with the written consent of the Required Lenders.
     “Loans” means the Revolving Loans.
     “Loan Documents” means this Agreement, the Collateral Documents, the Notes
and all other instruments, agreements and written obligations between a Loan
Party and any of the Lenders or the Administrative Agent pursuant to or in
connection with any of the Transactions.
     “Loan Parties” means the Borrowers and the Guarantor.

14



--------------------------------------------------------------------------------



 



     “Management Contract” means a management contract or advisory agreement
under which the Company or one of its Subsidiaries provides management and
advisory services to a third party, consisting of management of properties or
provision of advisory services on property acquisition and dispositions, equity
and debt placements and related transactional matters.
     “Management EBITDA” means, for any period, an amount equal to:
     (a) the aggregate sum of revenues for such period earned by the Company and
its Subsidiaries from providing management services under Management Contracts,
including asset management revenue, performance revenue, structuring revenue,
advisor’s participation in cash flow (if any), interest income or any revenue
earned as stipulated in a Management Contract and booked for financial reporting
purposes, together with appropriate adjustments for minority interests and
excluding revenue related to reimbursed costs but including distributions
received for such period related to the ownership of shares in managed funds and
CPA REITs; minus
     (b) Management G&A expense for such period.
     “Management G&A Expense” means, for any period, (a) Total G&A Expense
during such period (net of reimbursed costs) minus (b) Property G&A Expense for
such period.
     “Marketable Securities” means short-term marketable securities, issued by
any entity (other than the Company or an Affiliate of the Company) organized and
existing under the laws of the United States of America, with a long-term
unsecured indebtedness rating, at the time when any investment therein is made,
with Moody’s or S&P of Baa2/BBB or better, respectively.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, financial condition or results of operations of the Company
and the Subsidiaries taken as a whole, (b) the validity or enforceability of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders under the Loan Documents or (c) the validity, enforceability, perfection
or priority of the Administrative Agent’s Liens in the Collateral.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Nonrecourse Indebtedness), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000, including, in any event,
Indebtedness under the LLC Credit Agreement. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
     “Material Subsidiary” means at any time (a) any borrower under the LLC
Credit Agreement or (b) any other Subsidiary which contributes at least
$20,000,000 to Total Value.
     “Maturity Date” means the earlier of (i) June 29, 2012 and (ii) the
occurrence of an LLC Agreement Event.

15



--------------------------------------------------------------------------------



 



     “Merger” means the merger of CPA®:14 with and into CPA 16 Merger Sub Inc.,
a Maryland corporation, with CPA 16 Merger Sub Inc. as the surviving
corporation.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” has the meaning set forth in Section 4.1(a)(iii).
     “Mortgage Policies” has the meaning set forth in Section 4.13(a)(iii)(B).
     “Mortgaged Properties” means the Real Properties listed on Schedule 1.1(d).
     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
     “Net Asset Value” means the value of a security determined on a net asset
value basis by an officer of the Company in good faith and evidenced by an
Officer’s Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.
     “Net Income (Loss)” means, for any Person for any period, the aggregate of
net income (or loss) of such Person and its subsidiaries for such period,
determined on a consolidated basis in conformity with GAAP.
     “Net Offering Proceeds” means all cash or other assets received by the
Company as a result of the sale of common shares, preferred shares, partnership
interests, limited liability company interests, convertible securities or other
ownership or equity interests in the Company, less customary costs and discounts
of issuance paid by the Company.
     “Net Operating Income” means, with respect to any Mortgaged Property at any
time, an amount equal to (a) the aggregate gross revenues from the operation of
such Mortgaged Property from tenants in occupancy and paying rent during the
then most recently ended fiscal quarter of the Company for which Financial
Statements have been provided to the Administrative Agent and the Lenders, minus
(b) the sum of (i) all expenses and other proper charges incurred by the Company
and its consolidated Subsidiaries during such fiscal quarter in connection with
the operation of such Mortgaged Property (including accruals for real estate
taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP and (ii) a management,
advisory or similar fee in an amount equal to the greater of (x) three percent
(3.00%) of the rent payable in respect of such Mortgaged Property during such
fiscal quarter and (y) actual management, advisory or similar fees paid in cash
during such fiscal quarter.
     “Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.
     “Nonrecourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien

16



--------------------------------------------------------------------------------



 



securing such Indebtedness (other than Nonrecourse Carveouts); provided, that if
in connection therewith a personal recourse claim is established by judgment
decree or award by any court of competent jurisdiction or arbitrator of
competent jurisdiction and execution or enforcement thereof shall not be
effectively stayed for 30 consecutive days and such Indebtedness shall not be
paid or otherwise satisfied within such 30-day period, then such Indebtedness in
an amount equal to the personal recourse claim established by judgment or award
shall not constitute Nonrecourse Indebtedness for purposes of this Agreement.
     “Note” means a promissory note in the form attached hereto as
Exhibit 2.10(f) payable to a Lender, evidencing certain of the Obligations of
the Borrowers to such Lender and executed by the Borrowers as set forth in
Section 2.10(f), as the same may be amended, supplemented, modified or restated
from time to time. “Notes” means, collectively, all of such Notes outstanding at
any given time.
     “Obligations” means, collectively, the obligations of the Loan Parties in
respect of principal, interest, fees, indemnities, and all other amounts under
or in connection with this Agreement or any of the other Loan Documents, in each
case whether such obligation arose before or after the commencement of any
bankruptcy, insolvency, receivership or other similar proceeding and whether or
not the obligation is undersecured or oversecured or deemed allowable, provable
or accruing against any Loan Party in any such proceeding, including interest
calculated from the commencement of any such proceeding at the rate provided in
Section 2.13(c).
     “Officer’s Certificate” means a certificate signed by the President or any
Vice President of the Company or by any Financial Officer or by such other
officer as may be specified herein, and delivered to the Administrative Agent
hereunder.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.4 and for which a stay of enforcement is in effect;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social

17



--------------------------------------------------------------------------------



 



security laws or regulations or to secure the performance of bids, purchases,
contracts (other than for the payment of borrowed money) and surety, appeal and
performance bonds;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
     (f) statutory and common law landlord Liens; and
     (g) such Liens as identified on Schedule B to the Mortgage Policy
applicable to such Mortgaged Property;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted REIT Investments” means investments by the Company or any
Subsidiary in publicly traded warrants, publicly traded equity securities and
operating partnership units of publicly traded REITS (and excluding in any event
investments in the securities of the CPA REITS). For purposes hereof, “publicly
traded” shall mean that such investments are traded on a nationally-recognized
market with widely distributed standard price quotations.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a Lease, in each case owned, directly or indirectly,
by any of the Consolidated Businesses.
     “Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any

18



--------------------------------------------------------------------------------



 



Consolidated Business or any Joint Venture in which the Company, directly or
indirectly, has a Joint Venture Holding.
     “Property EBITDA” means, for any period, an amount equal to:
     (a) Adjusted Total EBITDA for such period; minus
     (b) Adjusted Management EBITDA for such period; minus
     (c) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and CPA REITS for such period.
     “Property G&A Expense” means, for any period, 8% of the total lease
revenues of the Company and its Subsidiaries for such period, as set forth on
the Company’s consolidated financial statements for such period.
     “Quarterly Compliance Certificate” means an Officer’s Certificate signed by
a Financial Officer, substantially in the form of Exhibit 5.1(a).
     “Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (i) any plots, pieces
or parcels of land, (ii) any Improvements of every nature whatsoever (the rights
and interests described in clauses (i) and (ii) above being the “Premises”),
(iii) all easements, rights of way, gores of land or any lands occupied by
streets, ways, alleys, passages, sewer rights, water courses, water rights and
powers, and public places adjoining such land, and any other interests in
property constituting appurtenances to any Premises, or which hereafter shall in
any way belong, relate or be appurtenant thereto, (iv) all hereditaments, gas,
oil, minerals (with the right to extract, sever and remove such gas, oil and
minerals), and easements, of every nature whatsoever, located in, on or
benefiting any Premises and (v) all other rights and privileges thereunto
belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.
     “Register” has the meaning set forth in Section 9.4.
     “REIT” means a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.
     “REIT Investment Value” means, as of any date, the sum of (i) 80% of the
Fair Market Value as of the date of determination of Permitted REIT Investments
consisting of warrants, REIT shares and operating partnership units that are
unrestricted securities, plus (ii) 65% of the Fair Market Value as of the date
of determination of Permitted REIT Investments consisting of warrants, REIT
shares and operating partnership units that are restricted securities; provided
that the Fair Market Value of Permitted REIT Investments in excess of 15% of the
outstanding equity securities of any REIT and its related operating partnership
shall be excluded in determining REIT Investment Value. For purposes of this
definition and the definition of Fair Market Value, the term “restricted
securities” shall mean securities which constitute “restricted securities” or
are held by an “affiliate” of the issuer of such securities, in each case in
accordance with Rule 144 promulgated under the Securities Act of 1933, as
amended, or are otherwise subject to

19



--------------------------------------------------------------------------------



 



any agreement, arrangement or other understanding in any way limiting or
affecting the right of the holder of such securities to dispose of such
securities. For purposes of this definition, the term “unrestricted securities”
shall mean securities which are not “restricted securities.”
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and Unused Commitments representing at least 51% of the sum of the
total Revolving Credit Exposures and Unused Commitments at such time; provided
that, in the event any of the Lenders shall have failed to fund its Applicable
Percentage of any Borrowing which such Lender is obligated to fund under the
terms of this Agreement and any such failure has not been cured as provided in
Section 2.7, then for so long as such failure continues, “Required Lenders”
means Lenders (excluding all Lenders whose failure to fund their respective
Applicable Percentages of such Borrowings have not been so cured) having
Revolving Credit Exposures and Unused Commitments representing at least 51% of
the sum of the total Revolving Credit Exposures and Unused Commitments of such
Lenders at such time.
     “Restricted Payment” is defined in Section 6.1(e).
     “Revolving Borrowing” has the meaning specified in the definition of
Borrowing.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans.
     “Revolving Loan” means a loan made pursuant to Sections 2.2 and 2.3.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
     “Secured Indebtedness” means any Indebtedness secured by a Lien.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, each sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 8.5, and the other Persons the Obligations owing to which
are or are purported to be secured by any of the Collateral under the terms of
any of the Collateral Documents.
     “Solvent”, when used with respect to any Person, means that at the time of
determination:
     (a) the fair saleable value of its assets is in excess of the total amount
of its liabilities (including, without limitation, contingent liabilities); and
     (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and

20



--------------------------------------------------------------------------------



 



     (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
any reference to “Subsidiary” or “Subsidiaries” hereunder shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total G&A Expense” means, for any period, the total general and
administrative expenses of the Company and its Subsidiaries for such period, as
determined in accordance with GAAP.
     “Total Interest Expense” means, for any period, an amount equal to
(a) interest expense (including capitalized interest expense) of the Company and
its Subsidiaries during such period, plus (b) the portion of the interest
expense of Joint Ventures allocable to the Company and its Subsidiaries in
accordance with GAAP on account of ownership of Joint Venture Holdings during
such period (with appropriate adjustments for minority interests) minus
(c) extraordinary interest expense related to debt prepayments or defeasance of
loans minus (d) amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness minus (e) capitalized interest expense
related to Real Property under construction.
     “Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the Company and its Subsidiaries, including,
without limitation, mortgage loans, outstanding balances on lines of credit and
notes payable, as set forth in the then most recent quarterly Financial
Statements delivered pursuant to Section 5.1, prepared in accordance with GAAP
plus (b) the outstanding amount of Indebtedness of Joint Ventures allocable in
accordance with GAAP on account of ownership of Joint Venture Holdings to the
Company and its Subsidiaries as of the time of determination (with appropriate
adjustments for minority interests) plus (c) the Contingent Obligations of the
Company and its Subsidiaries and, to the extent allocable to the Company and its
Subsidiaries in accordance with GAAP on account of ownership of Joint Venture
Holdings, of the Joint Ventures (with appropriate adjustments for minority
interests).
     “Total Secured Outstanding Indebtedness” means, as of any date, the portion
of Total Outstanding Indebtedness that is Secured Indebtedness.

21



--------------------------------------------------------------------------------



 



“Total Value” means, as of any date, the sum, without duplication, of:
     (a) unrestricted Cash and Cash Equivalents which would be included on the
Consolidated Businesses’ consolidated balance sheet as of such date; plus
     (b) Fair Market Value of Marketable Securities; plus
     (c) in respect of Projects owned or ground-leased by the Company and its
Subsidiaries for at least four (4) fiscal quarters, the Adjusted Property EBITDA
for such Projects as of the first day of the fiscal quarter in which such date
occurs for the previous four consecutive fiscal quarters divided by 8.25%; plus
     (d) the investment (at cost without depreciation) in Projects owned or
ground-leased by the Company and its Subsidiaries for fewer than four fiscal
quarters (with appropriate adjustments for minority interests); plus
     (e) the investment (at cost without depreciation) in Joint Venture Holdings
for fewer than four fiscal quarters which is allocable to the Company and its
Subsidiaries based on their ownership interests in the related Joint Ventures in
accordance with GAAP (with appropriate adjustments for minority interests); plus
     (f) the investment in Joint Ventures, to the extent controlled by the
Company or its Affiliates, valued according to the methodologies under clauses
(c) or (d) above which is allocable to the Company and its Subsidiaries based on
their ownership interests in the related Joint Ventures in accordance with GAAP;
provided that the amount under this clause (f) shall be limited to 30% of Total
Value; plus
     (g) investments in notes secured by mortgages on the Real Property of any
Person at cost, less an amount equal to accrued amortization payments in respect
thereof; provided that the amount under this clause (g) shall be limited to 15%
of Total Value; plus
     (h) the REIT Investment Value; provided that the amount under this clause
(h) shall be limited to 10% of Total Value; plus
     (i) the product of seven (7) multiplied by the lesser of (i) the Adjusted
Management EBITDA for the previous four fiscal quarters or (ii) the product of
two (2) multiplied by the Adjusted Management EBITDA for the previous two fiscal
quarters; provided that the amount under this clause (i) shall be limited to 50%
of Total Value; plus
     (j) the book value of all loans made by the Company and its Subsidiaries to
CPA REITs; provided that the amount under this clause (j) shall be limited to
10% of Total Value;
     (k) the Net Asset Value of all investments in the securities of the CPA
REITs reported under the treatment of equity investments as of the end of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.1;

22



--------------------------------------------------------------------------------



 



provided that the amount under this clause (k) shall be limited to 10% of Total
Value; plus
     (l) investments in Real Property under construction which is proceeding to
completion in the ordinary course (valued at the aggregate costs incurred and
paid to date); provided that the amount under this clause (l) shall be limited
to 15% of Total Value; plus
     (m) investments (at the lower of cost or market value) in Real Property
consisting of undeveloped land; provided that the amount under this clause
(m) shall be limited to 5% of Total Value.
Notwithstanding the foregoing and solely for the purposes of this definition:
     (A) the aggregate amount of investments by the Company and its consolidated
Subsidiaries in assets based outside the United States shall not exceed 25% of
Total Value;
     (B) the sum of the aggregate investments by the Company and its
consolidated Subsidiaries pursuant to clauses (g), (h), (i), (j) and (k) above
shall not exceed 50% of Total Value; and
     (C) the aggregate investments by the Company and its consolidated
Subsidiaries in Properties which are not office, self-storage or
industrial/manufacturing, retail, or distribution/warehouse in nature shall not
exceed 10% of Total Value.
     “Transactions” means the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party, the borrowing of Loans,
the use of the proceeds thereof and the transactions contemplated by the Loan
Documents.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an investment, which investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person if such statements were prepared as of such date.

23



--------------------------------------------------------------------------------



 



     “Unencumbered Eligible Project” means an Eligible Project (a) which is
located in the United States, (b) with respect to which either (i) one or more
of the Loan Parties has an ownership interest of 100% or a ground leasehold
interest under an Eligible Ground Lease, or (ii)(A) one or more of the Loan
Parties has an ownership interest (whether directly or through an interest in a
Joint Venture) of more than 50%, (B) one or more Affiliates of the Loan Parties
has all of the remaining ownership interests (whether directly or through an
interest in a Joint Venture) not owned by the Loan Parties and (C) the Loan
Parties control the management of such Project, and (c) which is not subject
(nor are any equity interests therein owned by the Loan Parties and their
Subsidiaries subject) to any Liens or preferred equity interests, except for
Permitted Encumbrances and buy-sell rights with respect to Joint Ventures on
customary terms and conditions. As used in this definition only, the term
“control” shall mean the authority, with sole discretion, to make major
management decisions with respect to the applicable Project, including with
respect to sale, financing, refinancing, capital improvements, leasing and the
grant of Liens on such Project and to manage the day-to-day operations of such
Project.
     “Unused Commitment” means, as of any date, with respect to each Lender, its
Commitment less its Revolving Credit Exposure.
     “Unused Commitment Fee Rate” means 0.50% per annum.
     “Wholly-Owned REIT Subsidiary” means any REIT in which the Company owns,
directly or indirectly, 100% of the voting equity thereof.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.
     Section 1.2 Computations.
     (a) [Intentionally omitted].
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     Section 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be

24



--------------------------------------------------------------------------------



 



construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     Section 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     Section 2.1 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, repay and reborrow Revolving Loans.
No Loans may be borrowed or reborrowed after the end of the Availability Period.
     Section 2.2 Loans and Borrowings.
     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Revolving Loans as the Company on behalf of
a Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of a Borrower to repay such Loan in accordance
with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. At the time that
each ABR Revolving Borrowing is

25



--------------------------------------------------------------------------------



 



made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Revolving Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Company, on
behalf of a Borrower, shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date, or if prohibited by
Section 2.8(e).
     Section 2.3 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company on behalf of a Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Revolving
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request
substantially in the form set forth in Exhibit 2.3 and signed by the Company on
behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.2
and shall constitute a representation that the conditions in Section 4.1 and
Section 4.2 have been satisfied on such date and will be satisfied on the date
of such Borrowing:
     (i) the Borrower on behalf of which the Revolving Borrowing is being
requested;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Revolving Borrowing;
     (v) in the case of a Eurodollar Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
     (vi) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.7.
     If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Company shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing.

26



--------------------------------------------------------------------------------



 



     Section 2.4 [Intentionally Omitted].
     Section 2.5 [Intentionally Omitted].
     Section 2.6 [Intentionally Omitted].
     Section 2.7 Funding of Revolving Borrowings.
     (a) Each Lender shall make each Revolving Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Revolving Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower maintained with the Administrative Agent in New York
City and designated in the applicable Borrowing Request.
     (b) Unless the Administrative Agent shall have received written notice from
a Lender prior to the proposed date of any Revolving Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Revolving Loan included in such Borrowing as of the date of such
Borrowing. If any interest is paid by such Borrower as described above for any
period with respect to any amount funded by the Administrative Agent pursuant to
this paragraph, such Borrower shall not be required to pay interest on such
amount pursuant to Section 2.13 in respect of such period.
     Section 2.8 Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Company, on behalf of a Borrower, may elect to convert
such Revolving Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Company, on behalf of a Borrower,
may elect different options with respect to different portions of the affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders

27



--------------------------------------------------------------------------------



 



holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Company, on behalf of
the applicable Borrower, shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.3 if a request were being made of a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Company on behalf of the applicable Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Revolving Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
     If any such Interest Election Request requests a Eurodollar Revolving
Borrowing but does not specify an Interest Period, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

28



--------------------------------------------------------------------------------



 



     Section 2.9 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $5,000,000,
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments and (iii) the Company shall not reduce the total Commitments to an
amount less than $10,000,000 unless the Commitments are terminated.
     (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section 2.9 shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     Section 2.10 Repayment of Loans; Evidence of Debt.
     (a) The applicable Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan not later than the Maturity Date.
     (b) [Intentionally omitted].
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from any Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations

29



--------------------------------------------------------------------------------



 



recorded therein, provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.
     (f) Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.4) be represented by one or more Notes in such form
payable to the order of the payee named therein.
     Section 2.11 Prepayment of Loans.
     (a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section 2.11.
     (b) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment and (ii) in the case of prepayment of an ABR Revolving Borrowing,
not later than 11:00 a.m., New York City time, one Business Day before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.9. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
     (c) The Borrowers shall prepay Loans to the extent required by
Section 5.2(b).
     Section 2.12 Fees.
     (a) During the period from and including the Closing Date to but excluding
the date on which the Commitments terminate, the Borrowers agree to pay to the
Administrative Agent for the account of each Lender an unused commitment fee
equal to the Unused Commitment Fee Rate on the daily amount of the Unused
Commitment of such Lender (the “Unused Commitment Fee Amount”). Accrued Unused
Commitment Fee Amounts shall be payable quarterly in arrears on the last day of
March, June, September and December of each year commencing on the first such
date after the Closing Date, and on the date on which the Commitments terminate.
All fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number

30



--------------------------------------------------------------------------------



 



of days elapsed (including the first day but excluding the last day).Each
determination by the Administrative Agent of a fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     (b) The Company agrees to pay, or cause to be paid, to each Lender an
upfront fee equal to 0.25% of its Commitment, payable in full on the Closing
Date.
     (c) The Company agrees to pay, or cause to be paid, to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of fees pursuant to paragraph (a) above, to the Lenders. Fees paid
shall not be refundable under any circumstances.
     Section 2.13 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, (i) if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (B) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section and
(ii) for so long as an Event of Default has occurred and is continuing, the
principal balance of all Loans and other Obligations shall bear interest at a
rate per annum equal to 2% plus the rate otherwise applicable to such Loans and
other Obligations (which for any amounts other than principal of and interest on
Loans shall be the rate applicable to ABR Loans).
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
     (e) All computations of interest for ABR Loans (including ABR Loans
determined by reference to clause (c) of the definition of Alternate Base Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of

31



--------------------------------------------------------------------------------



 



interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.18(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
     then the Administrative Agent shall give notice thereof to the Company and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
     Section 2.15 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
applicable Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
     (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the

32



--------------------------------------------------------------------------------



 



capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the applicable Borrowers will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The applicable Borrowers
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 270 days prior to the date that such Lender
notifies the Company on behalf of the Borrowers of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Revolving Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11 (b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request pursuant to Section 2.19,
then, in any such event, the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Administrative Agent and shall be conclusive absent manifest error. Each
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

33



--------------------------------------------------------------------------------



 



     Section 2.17 Taxes.
     (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent and each Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrowers shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrowers hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company on behalf of the Borrowers by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) As a condition to becoming a Lender hereunder, any Foreign Lender
(including any assignee), that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company on behalf of the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company on behalf of
a Borrower as will permit such payments to be made without withholding or at a
reduced rate.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately

34



--------------------------------------------------------------------------------



 



available funds, without defense, set-off or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices as set forth in Section 9.1 and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.
     (b) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, except pursuant to Section 2.19, obtain payment in respect of any
principal of or interest on any of its Revolving Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Loan Parties
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against a Loan Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
     (c) Unless the Administrative Agent shall have received notice from the
Company on behalf of a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     (d) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.7(b) or 2.18(c), then the Administrative Agent may, in
its discretion (notwithstanding

35



--------------------------------------------------------------------------------



 



any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company on behalf of the applicable Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Lenders and the
Administrative Agent that:
     Section 3.1 Organization; Powers. Each of the Loan Parties and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its

36



--------------------------------------------------------------------------------



 



organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
     Section 3.2 Authorization; Enforceability.
     (a) The Transactions are within each Loan Party’s powers and have been duly
authorized by all necessary limited liability company, limited partnership or
corporate action of such Loan Party. Each of the Loan Parties has the requisite
power and authority to perform this Agreement and the other Loan Documents to
which it is a party. This Agreement has been duly authorized, executed and
delivered by each Loan Party party hereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     (b) As of the date of delivery of the Company’s last compliance certificate
delivered prior to the Closing Date pursuant to the LLC Credit Agreement and as
of the date of each delivery of an Annual Compliance Certificate, Schedule 3.2
is a complete and accurate list of the Company and its Subsidiaries, showing the
correct name of each Subsidiary. The outstanding equity interests of the Company
and all of the Subsidiaries are validly issued, fully paid and non-assessable
and are owned by such entity free and clear of all Liens, except for Liens
permitted by this Agreement.
     (c) The Loan Parties and their Subsidiaries are and, after consummation of
the transactions contemplated by this Agreement, will be Solvent.
     Section 3.3 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and filings and recordings in respect
of the Liens created pursuant to the Collateral Documents, (b) will not violate,
and will not require any consent or approval under, any applicable law or
regulation or the certificate of formation, limited liability company agreement,
certificate of limited partnership, limited partnership agreement or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any of the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries, except for Liens created pursuant to the
Collateral Documents.
     Section 3.4 Financial Condition; No Material Adverse Effect.
     (a) The Company has heretofore furnished to the Lenders the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries for
the fiscal year ended

37



--------------------------------------------------------------------------------



 



December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its consolidated Subsidiaries, including the notes thereto.
     (b) Since December 31, 2010, there has been no event that has caused or
could reasonably be expected to cause a Material Adverse Effect.
     Section 3.5 Properties.
     (a) Each of the Loan Parties and their Subsidiaries has good title to, or
valid leasehold interests in, all its Property material to its business, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.
     (b) Each of the Loan Parties and their Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Loan Parties and
their Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (c) A true and correct copy of each lease affecting any part of the
Mortgaged Properties has been delivered to the Administrative Agent and, except
as shown on Schedule 3.5(c), no lease contains (i) any option to purchase all or
any portion of any Mortgaged Property or any interest therein (ii) any right of
first refusal relating to any sale of any Mortgaged Property or any portion
thereof or interest therein or (iii) any termination right.
     (d) The rent roll for each Mortgaged Property attached hereto as
Schedule 3.5(d) is true, accurate and complete.
     Section 3.6 Litigation And Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of a Loan Party,
threatened against or affecting a Loan Party or any of their Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any of the other Loan Documents or
the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither a Loan Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

38



--------------------------------------------------------------------------------



 



     Section 3.7 Compliance With Laws And Agreements. Each of the Loan Parties
and their Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 3.8 Investment Company Status. Neither any Loan Party nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     Section 3.9 Taxes. Each of the Loan Parties and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto
and (b) only to the extent that the failure to do so (x) could not reasonably be
expected to result in a Material Adverse Effect and (y) will not result in the
imposition of a Lien on any of the Collateral other than a Permitted
Encumbrance.
     Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     Section 3.11 Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the SEC Reports (as defined in Section 3.12)
and none of the reports, financial statements, certificates or other information
furnished by or on behalf of the Company and its Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary, in the aggregate, to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     Section 3.12 SEC Reports. As of the Closing Date, the Company has filed all
forms, reports, statements (including proxy statements) and other documents
(such filings by the Company are collectively referred to as the “SEC Reports”),
required to be filed by it with the Securities and Exchange Commission. The SEC
Reports, including all SEC Reports filed after the Closing Date and on or prior
to the date of this Agreement, (i) were or will be prepared in all material
respects in accordance with the requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, as the case may
be, and the rules and regulations of the Securities and Exchange Commission
thereunder applicable to such SEC Reports at the time of filing thereof and
(ii) did not at the time they were filed, or will not at the time they are
filed, contain any untrue statement of a material fact or omit to state a
material fact

39



--------------------------------------------------------------------------------



 



required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     Section 3.13 Collateral; Security Interest. Each Collateral Document is
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral subject thereto and such security interest will, upon filing or
recording of the necessary documentation in the applicable jurisdiction in
accordance with such Collateral Document, be perfected to the extent required by
(and with the priority required by) such Collateral Document and this Agreement,
subject only to Permitted Encumbrances.
ARTICLE IV
CONDITIONS
     Section 4.1 Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied in form and substance acceptable to the
Administrative Agent and the Lenders (or waived in accordance with Section 9.2):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart signed on behalf of such party, or written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or by means of other electronic imaging of a signed signature page
of each such Loan Document) that such party has signed a counterpart, of this
Agreement and all such other Loan Documents to which it is a party required to
be delivered to the Administrative Agent, including:
     (i) deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in form and substance reasonably
satisfactory to the Administrative Agent and covering the Mortgaged Properties
(together with the fixture filings and Assignments of Leases and Rents in form
and substance reasonably satisfactory to the Administrative Agent and each other
mortgage delivered in connection with this Agreement, in each case as amended,
the “Mortgages”), duly executed by the appropriate Loan Party, together with:
     (A) evidence that counterparts of the Mortgages and Assignments of Leases
and Rents have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the property described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and other fees in connection
therewith have been paid
     (B) fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts acceptable to the Administrative Agent, issued, coinsured and

40



--------------------------------------------------------------------------------



 



reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances (other than as described in subparagraph (b) of such definition)
and such Liens as are identified on the Mortgage Policy applicable to such
property and acceptable to the Administrative Agent, and providing for such
other affirmative insurance and such coinsurance and direct access reinsurance
as the Administrative Agent may deem necessary or desirable,
     (C) evidence of the insurance required by the terms of Section 3.3(a) of
the Mortgages,
     (D) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Company and each Borrower relating thereto),
     (E) copies of all tenant leases affecting the improvements located on each
of the Mortgaged Properties, and
     (F) a rent roll showing the tenant, the square footage demised, the rent
and additional rent payable under the lease, the expiration date and any
extension options not yet exercised.
     (b) The Administrative Agent shall have received favorable opinions of
Clifford Chance US LLP and Reed Smith LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request. The Company hereby requests such counsel to deliver such
opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties and their Affiliates and Subsidiaries, this Agreement, the
other Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel. If requested by any Lender, the
Administrative Agent shall provide to such Lender a copy of the documents and
certificates received by the Administrative Agent pursuant to this
Section 4.1(c).
     (d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President or a Vice President of the Company or
by a Financial Officer, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.2.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least one Business

41



--------------------------------------------------------------------------------



 



Day prior to the Closing Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder.
     (f) The Administrative Agent (or its counsel) shall have received copies of
UCC, tax and judgment lien searches, or equivalent reports or searches, each of
a recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Administrative
Agent deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents.
     (g) The Administrative Agent (or its counsel) shall have received evidence
that all other actions, recordings and filings that the Administrative Agent may
deem necessary or desirable in order to create and perfect valid first and
subsisting Liens, subject only to Permitted Encumbrances, on the property
described in the Mortgages have been taken.
     Without limiting the generality of the provisions of Section 8.3, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder of which it has received or has access to a
copy or notice thereof and which is to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     The Administrative Agent shall notify the Company and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
     Section 4.2 Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (such Borrowing referred to herein as a “Credit
Event”), is subject to the satisfaction of the following conditions:
     (a) The representations and warranties set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such Credit Event.
     (b) At the time of and immediately after giving effect to such Credit
Event, no Default shall have occurred and be continuing.
     Each Credit Event shall be deemed to constitute a representation and
warranty by the Company on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.2.

42



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Loan Parties covenant and agree with the Lenders that:
     Section 5.1 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
     (a) Quarterly Reports.
     (i) Company Quarterly Financial Reports. As soon as practicable, and in any
event within forty-five (45) days after the end of each fiscal quarter in each
fiscal year (other than the last fiscal quarter in each fiscal year), the
Financial Statements on Form 10-Q as of the end of such period and a report
setting forth in comparative form the corresponding figures for the
corresponding date or period of the previous fiscal year, certified by a
Financial Officer as fairly presenting the consolidated financial position of
the Company and its Subsidiaries as at the date indicated and the results of
their operations and cash flow for the period indicated in accordance with GAAP,
subject to normal quarterly adjustments.
     (ii) Quarterly Compliance Certificates. Together with each delivery of any
quarterly report pursuant to paragraph (a)(i) of this Section 5.1, a Quarterly
Compliance Certificate, representing and certifying (1) that the Financial
Officer signatory thereto has reviewed the terms of this Agreement, and has
made, or caused to be made, under his/her supervision, a review in reasonable
detail of the Transactions and consolidated financial condition of the Company
and its Subsidiaries during the fiscal quarter covered by such reports, that
such review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes a Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action the
Company or any of its Subsidiaries has taken, is taking and proposes to take
with respect thereto, (2) a schedule of the Loan Parties and their Subsidiaries’
outstanding Indebtedness, including the amount, maturity and interest rate, as
well as such other information regarding such Indebtedness as may be reasonably
requested by the Administrative Agent, (3) a schedule of Adjusted Total EBITDA,
(4) calculations, in the form of Exhibit 5.1 evidencing compliance with each of
the financial covenants set forth in Article VI, (5) that each Mortgaged
Property is being actively utilized by the tenant for its business purposes and,
to the extent any Mortgaged Property is not, describing in reasonable detail the
circumstances around that property and its failure to be actively utilized and
(6) calculations of (x) the aggregate Net Operating Income of all Mortgaged
Properties and (y) the Aggregate Capped Value.
     (b) Annual Reports.
     (i) Company Financial Statements. As soon as practicable, and in any event
within ninety (90) days after the end of each fiscal year, (i) the Financial
Statements on Form 10-K as of the end of such fiscal year and a report setting
forth in comparative form the corresponding figures from the consolidated
Financial Statements for the prior fiscal

43



--------------------------------------------------------------------------------



 



year; (ii) a report with respect thereto of PricewaterhouseCoopers LLP or other
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception, and without any
qualification or exception as to the scope of such audit), which report shall
state that such financial statements fairly present the consolidated financial
position of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which PricewaterhouseCoopers LLP or any such other independent
certified public accountants, if applicable, shall concur and which shall have
been disclosed in the notes to such financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and (iii) in the
event that the report referred to in clause (ii) above is qualified, a copy of
the management letter or any similar report delivered to the Company or to any
officer or employee thereof by such independent certified public accountants in
connection with such financial statements.
     (ii) Annual Compliance Certificates. Together with each delivery of any
annual report pursuant to clause (i) of this Section 5.1(b), an Annual
Compliance Certificate, representing and certifying (1) that the officer
signatory thereto has reviewed the terms of this Agreement, and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the Transactions and consolidated financial condition of the Company and its
Subsidiaries, during the accounting period covered by such reports, that such
review has not disclosed the existence during or at the end of such accounting
period, and that such officer does not have knowledge of the existence as at the
date of such Officer’s Certificate, of any condition or event which constitutes
a Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company or any of its
Subsidiaries has taken, is taking and proposes to take with respect thereto,
(2) a schedule of the Loan Parties and their Subsidiaries’ outstanding
Indebtedness including the amount, maturity and interest rate, as well as such
other information regarding such Indebtedness as may be reasonably requested by
the Administrative Agent, (3) a schedule of Adjusted Total EBITDA,
(4) calculations, in the form of Exhibit 5.1, evidencing compliance with each of
the financial covenants set forth in Article VI, (5) an update of Schedule 3.2,
if applicable, (6) that each Mortgaged Property is being actively utilized by
the tenant for its business purposes and, to the extent any Mortgaged Property
is not, describing in reasonable detail the circumstances around that property
and its failure to be actively utilized and (7) calculations of (x) the
aggregate Net Operating Income of all Mortgaged Properties and (y) the Aggregate
Capped Value.
     (c) Promptly following any request therefor, such other information
regarding the operations, business affairs, financial condition and Collateral
of the Loan Parties or any of their Subsidiaries, or compliance with the terms
of this Agreement or any other Loan Document, as the Administrative Agent may
reasonably request including without limitation, tax returns, title reports,
insurance certificates and environmental site assessments.
     Section 5.2 Notices of Material Events.

44



--------------------------------------------------------------------------------



 



     (a) The Company will furnish to the Administrative Agent and each Lender
prompt written notice of the following:
     (i) the occurrence of any Default;
     (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting a Loan
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result to a Material Adverse Effect;
     (iii) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000;
     (iv) the receipt of any notice or the occurrence of any event that could
reasonably be expected to result in an Environmental Liability of the Loan
Parties and their Subsidiaries in an aggregate amount exceeding $5,000,000;
     (v) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;
     (vi) any material loss, damage or destruction to any of the Collateral,
whether or not covered by insurance; and
     (vii) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
     (b) The Company shall deliver to the Administrative Agent and the Lenders
written notice of each of the following events affecting the Company or any of
its Subsidiaries not less than five (5) Business Days prior to the occurrence
thereof: (i) a sale, transfer or other disposition of any Unencumbered Eligible
Project (or a Subsidiary that owns any Unencumbered Eligible Project) for
consideration in excess of $30,000,000, and (ii) the grant of a Lien securing
obligations greater than $30,000,000 with respect to any Unencumbered Eligible
Project. In addition, simultaneously with delivery of any such notice, the
Company shall deliver to the Administrative Agent a certificate of a Financial
Officer certifying that the Company is in compliance with this Agreement and the
other Loan Documents both on a historical basis and on a pro forma basis,
exclusive of the property sold, transferred or encumbered and inclusive of the
indebtedness to be incurred. To the extent such proposed transaction would
result in a failure to comply with the financial covenants set forth herein, an
amount equal to that which would be required to reduce the Obligations so that
the Company will be in compliance with the covenants set forth herein upon the
consummation of the contemplated transaction shall be paid by the Borrowers and
applied to prepay the Obligations.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

45



--------------------------------------------------------------------------------



 



     Section 5.3 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the forgoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.3.
     Section 5.4 Payment of Obligations. Each Loan Party will, and will cause
each of its Subsidiaries to, pay its obligations, including Taxes, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest (x) could not reasonably be expected to result
in a Material Adverse Effect and (y) will not result in the imposition of a Lien
on any of the Collateral other than a Permitted Encumbrance.
     Section 5.5 Maintenance of Properties; Insurance.
     (a) Each Loan Party will, and will cause each of its Subsidiaries to, keep
and maintain (or cause to be kept and maintained) all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
     (b) Each Loan Party will, and will cause each of its Subsidiaries to,
maintain, or will cause tenants of Projects to maintain, with financially sound
and reputable insurers, insurance with respect to its properties and its
business against general liability, property casualty and such casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations and real
estate portfolios in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent for
such businesses, including without limitation, insurance policies and programs
sufficient to cover (i) the replacement value of the improvements at Projects
owned by the Loan Parties and their Subsidiaries (less commercially reasonable
deductible amounts) and (ii) liability risks associated with such ownership
(less commercially reasonable deductible amounts).
     (c) Each Loan Party will comply with the insurance requirements set forth
in the Mortgages to which it is a party.
     Section 5.6 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances, condition and
properties with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.
     Section 5.7 Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental

46



--------------------------------------------------------------------------------



 



Authority applicable to it or its property, including all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     Section 5.8 Use of Proceeds. The proceeds of the Loans will be used solely
to finance in part the acquisition of CPA®:14 by the CPA Global REIT by funding
the cash elections made by CPA®:14 shareholders pursuant to the Merger, to repay
certain property level indebtedness and for general corporate purposes, in each
case not in contravention of any applicable laws or of any Loan Document. No
Borrower is engaged nor will any Borrower engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock.
     Section 5.9 Distributions in the Ordinary Course. In the ordinary course of
business the Company causes all of its Subsidiaries to make transfers of net
cash and cash equivalents upstream to the Company, and the Company shall
continue to follow such ordinary course of business. The Company shall not make
net transfers of cash and cash equivalents downstream to its Subsidiaries except
in the ordinary course of business consistent with past practice.
     Section 5.10 ERISA Compliance. The Loan Parties shall, and shall cause each
of their Subsidiaries and ERISA Affiliates to, establish, maintain and operate
all Plans to comply in all material respects with the provisions of ERISA, the
Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans.
     Section 5.11 Company Status. The Company shall at all times (a) remain
publicly traded with securities listed on the New York Stock Exchange and
(b) except in the case of W. P. Carey International LLC or as the result of a
disposition otherwise permitted under this Agreement, retain 100% ownership of
all Borrowers and all borrowers under the LLC Credit Agreement.
     Section 5.12 Further Assurances. The Loan Parties shall, promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Administrative Agent and the Secured
Parties the rights granted or now or hereafter intended to be granted to them
under any Loan Document or under any other instrument executed in connection
with any Loan

47



--------------------------------------------------------------------------------



 



Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
     Section 5.13 Additional Deliveries. Following the occurrence of an Event of
Default, the Loan Parties, upon request by the Administrative Agent (or a Lender
through the Administrative Agent), shall deliver to the Administrative Agent (or
as otherwise directed by the Administrative Agent) within 45 days after such
request (or such longer period as the Administrative Agent may agree):
     (a) American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days before the date of the Administrative
Agent’s request, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent and in
form and substance so as to allow the Mortgage Policies to be issued with
so-called survey dependent endorsements and excluding standard exceptions;
     (b) estoppels from each of the tenants under leases affecting the
improvements located on each of the Mortgaged Properties, in form and substance
and reciting facts reasonably acceptable to the Administrative Agent;
     (c) Subordination, Non-Disturbance and Attornment Agreements from each of
the tenants under leases affecting the improvements located on each of the
Mortgaged Properties, in form and substance reasonably acceptable to the
Administrative Agent; provided, however, that a Subordination, Non-Disturbance
and Attornment Agreement shall not be required from any tenant under a lease
which by its terms is subordinate to the lien of the Mortgage, as confirmed by
the respective Mortgage Policy;
     (d) property zoning reports issued by a company reasonably acceptable to
Administrative Agent, detailing the zoning classification of each of the
Mortgaged Properties and confirming the current use of each such Mortgaged
Properties as being in compliance with all applicable zoning laws, rules and
regulations;
     (e) copies of unconditional, permanent Certificates of Occupancy for each
of the improvements located on each of the Mortgaged Properties (and, if
applicable for each tenant space within such improvements) issued by the
governmental entity having jurisdiction; and
     (f) such other information regarding the Mortgaged Properties as the
Administrative Agent or any Lender may reasonably request.
     Section 5.14 Information Regarding Collateral. Each Loan Party agrees that
it will not effect any change (i) in its legal name, (ii) in the location of its
chief executive office, (iii) in its identity or organizational structure,
(iv) in its Federal Taxpayer Identification Number (or

48



--------------------------------------------------------------------------------



 



equivalent thereof) or organizational identification number, if any, or (v) in
its jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than ten Business Days’ prior written notice (in
an Officer’s Certificate), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
organization documents reflecting any of the changes described in the preceding
sentence.
     Section 5.15 Appraisals.
     (a) On or prior to the Closing Date, the Loan Parties will order an
appraisal on the Mortgaged Property located at 3033 Science Park Road, San
Diego, CA 92121 (the “Titan Property”), and the Loan Parties agree that if the
appraised value of such Mortgaged Property as set forth in such appraisal is
less than $33,400,000, at the request of the Administrative Agent, additional
Real Properties of the Loan Parties and their Subsidiaries shall be identified
and approved by the Administrative Agent to be subject to Liens in favor of the
Secured Parties such that the aggregate appraised value of the Titan Property
and such additional Real Properties is at least $33,400,000.
     (b) If the Administrative Agent is required by law or regulation to have
appraisals on any of the Mortgaged Properties, and otherwise only following the
occurrence of a Default, the Loan Parties shall deliver to the Administrative
Agent, as soon as possible following a request by the Administrative Agent or
the Required Lenders (utilizing commercially reasonable efforts in doing so), an
appraisal for any or all of the Mortgaged Properties, which appraisal shall, if
requested by the Administrative Agent, comply with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 and
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.
     Section 5.16 Post-Closing. Promptly following the Closing Date, the Loan
Parties will request an estoppel, in form and substance reasonably satisfactory
to the Administrative Agent, from the tenants on the leases with respect to the
Mortgaged Properties located at 1308 South Lone Hill Avenue, Glendora, CA 91773
and 28200 Wick Road, Romulus, MI 48174 confirming that the cap on Indebtedness
set forth in such leases is no longer in effect. In the event any such estoppels
are received, the Loan Parties agree that the Mortgage with respect to the
related Mortgaged Property shall be amended to remove the cap on Indebtedness
set forth in such Mortgage.

49



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Loan Parties covenant and agree with the Lenders that:
     Section 6.1 Financial Covenants.
     (a) Maximum Leverage. As of the last day of each fiscal quarter of the
Company, Total Outstanding Indebtedness shall not exceed 60% of Total Value.
     (b) Maximum Secured Debt. As of the last day of each fiscal quarter of the
Company, the sum of (i) Total Secured Outstanding Indebtedness plus
(ii) Indebtedness of Subsidiaries that is permitted under clause (D) of
Section 6.1(f)(ii) shall not exceed 50% of Total Value.
     (c) Minimum Combined Equity Value. The Combined Equity Value as of the last
day of each fiscal quarter of the Company shall not be less than the sum of (i)
$550,000,000 plus (ii) an amount equal to 85% of the Fair Market Value of all
Net Offering Proceeds received by the Company after June 29, 2007.
     (d) Minimum Fixed Charge Coverage Ratio. As of the last day of each fiscal
quarter of the Company, the ratio of (i) Adjusted Total EBITDA for such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter shall not be less than
1.75 to 1.0.
     (e) Maximum Dividend Payout. The Company shall not make any Restricted
Payment during any fiscal quarter, which, when added to all Restricted Payments
made during such fiscal quarter and the three immediately preceding fiscal
quarters, exceeds ninety (90%) of Adjusted Total EBITDA for the four preceding
fiscal quarters; provided that the Company shall not make any Restricted
Payments during the existence and continuation of an Event of Default. For
purposes of this provision, “Restricted Payment” means (i) any dividend or other
distribution on any equity securities of the Company (except dividends payable
solely in equity securities of the Company or in rights to subscribe for or
purchase equity securities of the Company) and (ii) payments in excess of
$10,000,000 a year on account of the purchase, redemption, retirement or
acquisition of (A) any equity securities of the Company or (B) any option,
warrant or other right to acquire equity securities of the Company.
     (f) Recourse Indebtedness.
     (i) The Company will not create, incur, assume or permit to exist any
Secured Indebtedness other than (A) Nonrecourse Indebtedness and
(B) Indebtedness that is recourse to the Company in an aggregate amount not to
exceed the greater of $50,000,000 and 5% of Total Value outstanding at any time.
     (ii) The Company will not permit any Subsidiary to, and no Subsidiary
shall, create, incur, assume or permit to exist any Indebtedness other than
(A) Indebtedness

50



--------------------------------------------------------------------------------



 



under the Loan Documents, (B) Indebtedness of any Subsidiary to the Company, (C)
Nonrecourse Indebtedness, (D) Indebtedness of a Subsidiary (other than a
Borrower or a borrower under the LLC Credit Agreement) to a Subsidiary (other
than a Borrower or a borrower under the LLC Credit Agreement), (E) Indebtedness
that is recourse to such Subsidiary, but only if such Subsidiary is not a
Borrower or a borrower under the LLC Credit Agreement, was formed solely to own
or make a loan in respect of a particular Project, and does not engage in any
business other than the ownership or financing of such Project and
(F) Indebtedness under the LLC Credit Agreement.
     Section 6.2 Liens. The Loan Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) Liens with respect to Capital Leases of equipment entered into in the
ordinary course of business of the Loan Parties;
     (c) Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VI; and
     (d) Liens permitted by the terms of the Collateral Documents.
     Section 6.3 Fundamental Changes.
     (a) The Loan Parties will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) any of the Collateral or all
or substantially all of its assets, or all or substantially all of the stock or
other equity interests of any of its Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except (i) if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into a Loan Party or a
Subsidiary in a transaction in which such Loan Party or such Subsidiary is the
surviving corporation, (ii) any Loan Party or any Subsidiary may sell, lease,
transfer or otherwise dispose of its assets to another Loan Party or another
Subsidiary, subject to the requirements of Section 5.2(b), (iii) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders, and (iv) if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing the sale of stock of a Subsidiary (other than a
Borrower), subject to the requirements of Section 5.2(b); provided that at all
times the Mortgaged Properties shall remain subject to Mortgages for the benefit
of the Secured Parties. For purposes of clarification, nothing in this
Section 6.3 shall prevent the issuance, transfer, conversion or repurchase of
limited liability interests in the Company.
     (b) The Loan Parties will not, and will not permit any of their
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Loan

51



--------------------------------------------------------------------------------



 



Parties and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
     (c) The Loan Parties will not, and will not permit any Subsidiary to, at
any time cause or permit its certificate of formation, limited liability company
agreement, certificate of limited partnership, partnership agreement, articles
of incorporation, by-laws, or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent,
if such changes would materially adversely affect the rights of the
Administrative Agent or the Lenders hereunder or under any of the other Loan
Documents; provided that if such prior consent or approval is not required, such
Loan Party shall nonetheless notify the Administrative Agent in writing promptly
after such event.
     Section 6.4 Hedging Agreements. The Loan Parties will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which a Loan Party or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.
     Section 6.5 Transactions with Affiliates. Neither the Loan Parties nor any
of their Subsidiaries shall directly or indirectly enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of more than 5% of any class of equity securities of the Company, or
with any Affiliate of the Company which is not its Subsidiary, on terms that are
less favorable to the Company or any of its Subsidiaries, as applicable, than
those that might be obtained in an arm’s length transaction at the time from
Persons who are not such a holder or Affiliate. Nothing contained in this
Section 6.5 shall prohibit (a) increases in compensation and benefits for
officers and employees of the Loan Parties or any of their Subsidiaries which
are customary in the industry or consistent with the past business practice of
such Loan Party or such Subsidiary, provided that no Default has occurred and is
continuing; (b) payment of customary partners’ indemnities; (c) performance of
any obligations arising under the Loan Documents; and (d) any Restricted Payment
permitted by Section 6.1(e).
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default. Any of the following shall constitute an
Event of Default:
     (a) a Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
     (b) a Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

52



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by or on behalf of a
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect when made or deemed
made;
     (d) a Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.2, 5.3 (with respect to the Company or any
Borrower’s existence), 5.5(b), 5.8, 5.11(a) or 5.13 or in Article VI or any of
the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in or any Collateral Document;
     (e) a Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section 7.1), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);
     (f) a Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Material Subsidiary or any of their debts, or of
a substantial part of any of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) a Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a

53



--------------------------------------------------------------------------------



 



Loan Party or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (j) a Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 (excluding judgments entered in respect of Nonrecourse
Indebtedness and judgments entered in respect of Indebtedness permitted under
clause (E) of Section 6.1(f)(ii)) shall be rendered against a Loan Party or any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;
     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
     (m) a Change in Control shall occur;
     (n) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in writing in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
     (o) any Collateral Document, after delivery thereof, shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority Lien (subject to Permitted Encumbrances) on the Collateral
purported to be covered thereby;
     then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Section 7.1), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
one or more of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties, and (iii) enforce any rights and exercise any rights and
remedies available under any Loan Document or otherwise; and in the case of any
event with respect to any Loan Party described in

54



--------------------------------------------------------------------------------



 



clause (h) or (i) of this Section 7.1, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.
     Section 7.2 Application of Funds. After the exercise of remedies provided
for in Section 7.1 (or after the Loans have automatically become immediately due
and payable as set forth above), any amounts received on account of the
Obligations shall be applied in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article II), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by law.
ARTICLE VIII
THE AGENT
     Section 8.1 Appointment. Each of the Lenders hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
     Section 8.2 Administrative Agent’s Right as Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and such bank and its Affiliates may accept
deposits from, lend money to and generally

55



--------------------------------------------------------------------------------



 



engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
     Section 8.3 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein or in the
other Loan Documents to which the Administrative Agent is a party. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents to which the Administrative Agent is a party that
the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2), and (c) except as expressly
set forth herein or in the other Loan Documents to which the Administrative
Agent is a party, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default (other than a Default existing as a result of a
failure to pay principal, interest or fees hereunder when due) unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by any of the Collateral Documents, (v) the value or the sufficiency of
any Collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
     Section 8.4 Reliance by Agents. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel, independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

56



--------------------------------------------------------------------------------



 



     Section 8.5 Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent of such Related Parties, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
     Section 8.6 Resignation/Successor Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent, as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company (so long as no Event of Default
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided that
such successor Administrative Agent shall have total assets of not less than
$10,000,000,000; and provided further that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and thereafter (i) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint and the Company consents to a successor Administrative Agent as provided
for above in this Section. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the resignation of the
Administrative Agent, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them, while it was acting as Administrative
Agent.
     Section 8.7 Non-Reliance on Administrative Agent or Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

57



--------------------------------------------------------------------------------



 



     Section 8.8 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent at its option and in its discretion, to
transfer or release any Lien on any Collateral (i) upon the payment and
satisfaction in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder and under the Collateral Documents, (iii) subject
to Section 9.2, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) after foreclosure or other acquisition of title if approved by
the Required Lenders.
     Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property pursuant to
this Section 8.8.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Notices.
     (a) Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
     (i) if to the Company or any other Loan Party: W.P. Carey & Co. LLC, 50
Rockefeller Plaza, New York, New York 10020, Attention of Mark DeCesaris, Chief
Financial Officer (Telecopy No. 212-492-8922);
     (ii) if to the Administrative Agent:
     (A) for payments and Requests for Credit Extensions: Bank of America, N.A.,
Large Corporate Loan Services, 901 Main Street, TX1-492-14-04, Dallas, Texas
75202-3714, Attention of Jennifer A. Ollek (Telephone, 214-209-2642, Fax,
214-290-8374, Email, Jennifer.a.ollek@baml.com);
     (B) for other notices as Administrative Agent: Bank of America, N.A. 135 S.
LaSalle St., IL4-135-06-11, Chicago, IL 60603, Attention of Michael Kauffman,
(Telephone, 312-828-6723, Fax, 312-992-9767, Email,
michael.j.kauffman@baml.com); and
     (iii) if to any Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire or as otherwise communicated in writing to
the Company and the Administrative Agent.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

58



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Company or any Loan Party may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Communication through Internet. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of information through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders.The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the Company
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,

59



--------------------------------------------------------------------------------



 



varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 9.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Documents or consent to any departure by a Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
     (b) Neither this Agreement or any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders or by the Loan Parties party thereto and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) change the Commitment of any Lender without the written consent of such
Lender (other than pursuant to an assignment under Section 9.4 or a reduction of
Commitments under Section 2.9), (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release the Guarantor from its obligations under Article X
or release any or all of the Collateral, except, in each case, as set forth in
Section 8.8; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without, in addition, the prior written consent of
the Administrative Agent; provided, further, Schedule 1.1(a) may be amended by
the Administrative Agent without the consent of the Required Lenders or any Loan
Party solely to update the information contained therein; provided, even,
further that any Loan Document may be amended from time to time by the
Administrative Agent alone to add a Subsidiary of the Guarantor as a borrower or
grantor of Liens under a Loan Document.

60



--------------------------------------------------------------------------------



 



     Section 9.3 Expenses; Indemnity; Damage Waiver.
     (a) The Company shall pay, or cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit facility
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents (including reasonable expenses incurred in connection
with due diligence and initial and ongoing Collateral examination) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
     (b) The Company shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder, the
performance of the relevant parties of their respective obligations under any of
the other Loan Documents, or the consummation of any of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or any request therefor,
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by a Loan Party or any of its Subsidiaries, or any Environmental Liability
related in any way to the Loan Parties or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Company fails to pay, or cause to be paid, any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, a Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect,

61



--------------------------------------------------------------------------------



 



consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions or any Loan or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     Section 9.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Loan Parties may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Loan Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or a Lender Affiliate, each of the Company
(so long as no Event of Default has occurred and is continuing) and the
Administrative Agent must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld), (ii) except in the case of
an assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company (so long as no Event of Default has occurred and is
continuing) and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,000 and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement arising from and after the date of such
assignment (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for

62



--------------------------------------------------------------------------------



 



purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section. If the
consent of the Company is required pursuant to this Section 9.4, and the Company
does not respond to the Administrative Agent’s request for consent within five
Business Days of such request, the consent shall be deemed given.
     (c) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Loan Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.4
and any written consent to such assignment required by paragraph (b) of this
Section 9.4, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of or notice to the Loan Parties or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Subject to paragraph (f) of this Section 9.4, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.8 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(b) as though it were a Lender.

63



--------------------------------------------------------------------------------



 



     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.
     (g) Any Lender may at any time pledge or assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment or grant of a
security interest to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment or grant of a security
interest; provided that no such pledge or assignment or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.
     Section 9.5 Survival. All covenants, agreements, representations and
warranties made by any of the Loan Parties herein, in the other Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments,
the resignation of the Administrative Agent or the termination of this Agreement
or any other Loan Document or any provision hereof or thereof.
     Section 9.6 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
in accordance with Section 9.4. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

64



--------------------------------------------------------------------------------



 



     Section 9.7 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 9.8 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any or all of
the Loan Parties against any of and all the obligations of any of the Loan
Parties now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
     Section 9.9 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
other party or their properties in the courts of any jurisdiction.
     (c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.9. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

65



--------------------------------------------------------------------------------



 



     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
under any other Loan Document, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivatives transaction relating
to the Company and its obligations, (g) with the consent of the Company, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Company, or (i) to the extent provided in Section 9.16. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to the Loan Parties or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by a Loan Party. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

66



--------------------------------------------------------------------------------



 



     Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
     Section 9.14 [Intentionally Omitted].
     Section 9.15 USA Patriot Act. Each Lender hereby notifies each of the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.
     Section 9.16 No Advisory or Fiduciary Responsibility.
Each of the Loan Parties acknowledges and agrees that the Administrative Agent
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, including, without limitation, providing debt financing, equity
capital or other services (including financial advisory services) to other
companies, and neither the Administrative Agent nor its Affiliates has any
obligation to disclose any of such interests to the Loan Parties or their
respective Affiliates. Furthermore, each of the Loan Parties acknowledges and
agrees that in connection with all aspects of each transaction contemplated by
this Agreement, the Borrower, on the one hand, and the Administrative Agent and
its Affiliates, on the other hand, have arms-length business relationships that
create no fiduciary duty on the part of any party hereto, and each Loan Party
expressly disclaims any fiduciary relationship.
     Section 9.17 Joint and Several Liability of Borrowers.
     (a) Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.
     (b) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability

67



--------------------------------------------------------------------------------



 



with the other Borrowers, with respect to the payment and performance of all of
the Obligations, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
     (d) The Obligations of each Borrower under the provisions of this
Section 9.17 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
     (e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made pursuant to this Agreement, notice of the occurrence of any
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent or the Lenders,
or any of them, under or in respect of any of the Obligations, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
To the extent permitted by applicable law, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or the Lenders, or any of
them, at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or the Lenders, or any of them, in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Administrative Agent or the
Lenders, or any of them, with respect to the failure by any Borrower to comply
with any of its respective Obligations, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder, which might, but
for the provisions of this Section 9.17 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 9.17, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of such Borrower under this Section 9.17 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 9.17 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or the Administrative Agent or the Lenders, or any of them. The joint and
several liability of each Borrower hereunder shall continue in full force and
effect notwithstanding any absorption,

68



--------------------------------------------------------------------------------



 



merger, amalgamation or any other change whatsoever in the name, constitution or
place of formation of any of the Borrowers or the Administrative Agent or the
Lenders, or any of them.
     (f) The provisions of this Section 9.17 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent or any Lender, successor or assign first to marshal any
of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 9.17 shall remain in effect until all of the Obligations shall have been
indefeasibly paid in full or otherwise fully satisfied. If, at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 9.17 will forthwith be reinstated
in effect, as though such payment had not been made.
     (g) Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against the other Borrowers with respect to any payments to
the Administrative Agent or any Lender hereunder or under any other Loan
Documents is hereby expressly made subordinate and junior in right of payment,
including without limitation, as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to the other Borrowers therefor.
     (h) Notwithstanding any provision to the contrary contained herein or in
any of the other Loan Documents, to the extent the obligations of any Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).
     (i) Each Borrower hereby appoints the Company to act as its agent for all
purposes under this Agreement (including, without limitation, with respect to
all matters related to the borrowing and repayment of Loans) and agrees that
(i) the Company may execute such documents on behalf of the Borrowers as the
Company deems appropriate in its sole discretion and the Borrowers shall be
obligated by all of the terms of any such document executed on their behalf,
(ii) any notice or communication delivered by the Administrative Agent or any
Lender to the Company shall be deemed delivered to each Borrower and (iii) the
Administrative Agent or

69



--------------------------------------------------------------------------------



 



the Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Company on behalf of the Borrowers.
     Section 9.18 Non Recourse Nature. Subject to the qualifications below, the
Administrative Agent shall not enforce the liability and obligation of any
Borrower hereunder to perform and observe any or all of the Obligations by any
action or proceeding wherein a money judgment shall be sought against such
Borrower, except that the Administrative Agent may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable the Administrative Agent to enforce and realize upon its interest
under this Agreement and the other Loan Documents or in any Collateral given or
granted to the Administrative Agent pursuant to any of the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against such Borrower only to
the extent of such Borrower’s interest in any Collateral, and the Administrative
Agent shall not sue for, seek or demand any deficiency judgment against such
Borrower in any such action or proceeding under or by reason of this Agreement
or any other Loan Document. The provisions of this Section 9.18 shall not,
however, (i) constitute a waiver, release or impairment of any obligation
evidenced, governed or secured by any of the Loan Documents; (ii) impair the
right of the Administrative Agent to name any Borrower as a party defendant in
any action or suit for foreclosure or sale under any Mortgage or other
Collateral Document; (iii) affect the validity or enforceability of any of the
Loan Documents or any guaranty made in connection with this Agreement or any of
the Loans or any of the rights and remedies of the Administrative Agent or any
other Secured Party hereunder; (iv) impair the right of the Administrative Agent
or any other Secured Party to obtain the appointment of a receiver; (v) impair
the enforcement of any Mortgage or other Collateral Document; (vi) constitute a
prohibition against the Administrative Agent or any other Secured Party to seek
a deficiency judgment against the Guarantor in order to fully realize the
security granted by the Mortgages and other Collateral Documents or to commence
any other appropriate action or proceeding in order for the Administrative Agent
or any other Secured Party to exercise its remedies against any of the
Collateral (but not for the purpose of enforcing such deficiency judgment
against any Borrower); or (vii) constitute a waiver of the right of the
Administrative Agent or any other Secured Party to enforce the liability and
obligation of any Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation actually
incurred by the Administrative Agent or any other Secured Party (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with any of the following:
     (a) fraud, willful misconduct, misrepresentation or failure to disclose a
material fact by or on behalf of any Borrower, the Guarantor, any Affiliate of
any Borrower or any Guarantor or any of their respective agents or
representatives in connection with any of the Loan Documents or any of the
Loans, including by reason of any claim under the Racketeer Influenced and
Corrupt Organizations Act;
     (b) the breach of any representation, warranty, covenant or indemnification
provision in any Mortgage or other Loan Document concerning environmental laws,
hazardous substances, asbestos and/or any other Hazardous Materials or any
indemnification of the Administrative Agent or any other Secured Party with
respect thereto;

70



--------------------------------------------------------------------------------



 



     (c) wrongful removal or destruction of any portion of any Collateral or
damage to any Collateral caused by willful misconduct or gross negligence;
     (d) any intentional physical waste of any Collateral by any Borrower, the
Guarantor or any of their respective Affiliates;
     (e) the forfeiture by any Borrower or the Guarantor of any Collateral
because of the conduct or purported conduct of criminal activity by any Borrower
or the Guarantor or any of their respective agents or representatives;
     (f) the misappropriation or conversion by or on behalf of any Borrower or
the Guarantor of (A) any insurance proceeds paid by reason of any loss, damage
or destruction to any of the Collateral, (B) any awards or other amounts
received in connection with the condemnation of all or a portion of any of the
Collateral, or (C) any gross revenues (including rents, insurance proceeds,
security deposits, advance deposits or any other deposits and lease termination
payments) with respect to any of the Collateral or (D) any other funds due under
any of the Loan Documents;
     (g) the failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Collateral (other than Permitted
Encumbrances), but only if adequate gross revenue from the Collateral exists
from time to time to pay the same;
     (h) any security deposits, advance deposits or any other deposits collected
with respect to any of the Collateral which are not delivered to the
Administrative Agent to the extent required under any of the Loan Documents;
     (i) the failure to pay Taxes, but only if adequate gross revenue from the
Collateral exists from time to time to pay the same; and/or
     (j) the failure to obtain and maintain the fully paid for insurance
policies in accordance with the Credit Agreement or any Collateral Document.
     Notwithstanding anything to the contrary in this Agreement or any of the
other Loan Documents, (A) the Administrative Agent shall not be deemed to have
waived any right which the Administrative Agent may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Obligations or to require that all Collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Obligations shall be fully recourse to the Borrowers in the event
that any of the following occur: (i) any Borrower or the Guarantor is
substantively consolidated with any other Person, unless such consolidation was
involuntary and not consented to by such Borrower or the Guarantor, as
applicable, and is discharged, stayed or dismissed within sixty (60) days
following the occurrence of such consolidation; (ii) any Borrower or the
Guarantor fails to obtain the Required Lenders’ prior written consent to any
subordinate financing secured by any Collateral or any other voluntary Lien
encumbering any Collateral other than a Permitted Encumbrance; (iii) any
Borrower or the Guarantor fails to obtain the Required Lenders’ prior written
consent to any Transfer (as defined below) of any Collateral or any interest
therein or any Transfer of any direct or indirect interest in any Borrower, in
either case, other than a Transfer expressly permitted under this Agreement or
any other Loan Document; (iv) any Borrower or the

71



--------------------------------------------------------------------------------



 



Guarantor files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (v) the filing of an involuntary
petition against any Borrower or the Guarantor under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law by any other Person;
(vi) any Borrower or the Guarantor files an answer consenting to, or otherwise
acquiescing in, or joining in, any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (vii) any Borrower, the Guarantor or any Affiliate, officer,
director or representative which controls any Borrower or the Guarantor consents
to, or acquiesces in, or joins in, an application for the appointment of a
custodian, receiver, trustee or examiner for any Borrower, the Guarantor or any
portion of any Collateral; (viii) any Borrower or the Guarantor makes an
assignment for the benefit of creditors or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due; or
(ix) any Borrower or the Guarantor or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of the Administrative Agent or any other Secured Party
under or in connection with this Agreement or any other Loan Document, seeks a
defense, judicial intervention or injunctive or other equitable relief of any
kind, or asserts in a pleading filed in connection with a judicial proceeding
any defense against the Administrative Agent or any Secured Party or any right
in connection with any security for any of the Loans or other Obligations and
such defense, judicial intervention, injunctive or other relief or assertion is
finally adjudicated to be without merit. For purposes of this Section 9.18, a
“Transfer” means, with respect to any asset or property (including an equity
interest), a voluntary or involuntary sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, grant of an option or any other
transfer or disposition, by operation of law or otherwise, of or with respect to
such asset or property, other than, in the case of real property, the lease of
such real property in the ordinary course of business.
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty. The Guarantor hereby guarantees to each Lender,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantor hereby further agrees that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of the Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

72



--------------------------------------------------------------------------------



 



     Section 10.2 Obligations Unconditional. The obligations of the Guarantor
under Section 10.1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Obligations,
any of the Loan Documents or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.2 that the
obligations of the Guarantor hereunder shall be absolute and unconditional under
any and all circumstances. The Guarantor agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any Borrower for
amounts paid under this Article X until such time as the Obligations have been
paid in full, the Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents between any Loan Party and any Lender or the Administrative Agent, or
any other agreement or instrument referred to in the Loan Documents shall be
done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents between any Loan Party and any Lender,
or any other agreement or instrument referred to in the Loan Documents shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
     With respect to its obligations hereunder, the Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (other than notices to the Guarantor which are specifically required
under a Loan Document to which the Guarantor is a party), and any requirement
that the Administrative Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents or against any other Person under
any other guarantee of, or security for, any of the Obligations.

73



--------------------------------------------------------------------------------



 



     Section 10.3 Reinstatement. The obligations of the Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Guarantor agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
     Section 10.4 Certain Additional Waivers. The Guarantor further agrees that
it shall have no right of recourse to security for the Obligations, except
through the exercise of rights of subrogation pursuant to Section 10.2 and
through the exercise of rights of contribution pursuant to Section 10.6.
     Section 10.5 Remedies. The Guarantor agrees that, to the fullest extent
permitted by law, as between the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 7.1 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 7.1) for purposes of Section 10.1 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantor for purposes of Section 10.1.
     Section 10.6 Guaranty of Payment; Continuing Guarantee. The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guaranty, and shall apply to all Obligations whenever arising.
     Section 10.7 California Specific Provisions.
     (a) The Guarantor waives any rights and defenses that are or may become
available to such Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899
and 3433 of the California Civil Code. As provided herein, this Guaranty shall
be governed by, and construed in accordance with, the internal laws of the State
of New York. The foregoing waivers and provisions hereinafter set forth in this
Guaranty which pertain to California law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or any
of the Obligations.
     (b) The Guarantor understands and acknowledges that if the Secured Parties
or any of them foreclose judicially or nonjudicially against any real property
security for any of the Obligations, that foreclosure could impair or destroy
any ability that the Guarantor may have to seek reimbursement, contribution, or
indemnification from any of the Borrowers or others based

74



--------------------------------------------------------------------------------



 



on any right the Guarantor may have of subrogation, reimbursement, contribution,
or indemnification for any amounts paid by the Guarantor under this Guaranty.
The Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of its rights, if any, may
entitle the Guarantor to assert a defense to this Guaranty based on Section 580d
of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the Guarantor
freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that it will be fully liable under this Guaranty even though
the Secured Parties or any of them may foreclose, either by judicial foreclosure
or by exercise of power of sale, any deed of trust securing any of the
Obligations; (ii) agrees that it will not assert that defense in any action or
proceeding which the Secured Parties or any of them may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the rights and defenses waived by
it in this Guaranty include any right or defense that it may have or be entitled
to assert based upon or arising out of any one or more of §§ 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure or § 2848 of the California
Civil Code; and (iv) acknowledges and agrees that the Secured Parties are
relying on this waiver in creating the Obligations, and that this waiver is a
material part of the consideration which the Secured Parties are receiving for
creating the Obligations.
     (c) The Guarantor waives all rights and defenses that it may have because
any of the Obligations is secured by real property. This means, among other
things: (i) the Secured Parties or any of them may collect from the Guarantor
without first foreclosing on any real or personal property collateral pledged by
any of the other Loan Parties; and (ii) if the Secured Parties or any of them
foreclose on any real property collateral pledged by any of the other Loan
Parties: (A) the amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) the Secured Parties or any of them may
collect from the Guarantor even if the Secured Parties or any of them, by
foreclosing on the real property collateral, have destroyed any right the
Guarantor may have to collect from any of the Borrowers. This is an
unconditional and irrevocable waiver of any rights and defenses the Guarantor
may have because any of the Obligations is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
     (d) The Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.
     Section 10.8 Guaranty Not Secured. Anything to the contrary herein or in
any of the other Loan Documents notwithstanding, this Guaranty and the
obligations of the Guarantor hereunder are not and shall not be secured by the
Agreement, any of the Mortgages, or any of the other Loan Documents.
[Remainder of Page Intentionally Left Blank]

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

     
COMPANY:
  W.P. CAREY & CO. LLC, a Delaware limited
 
  liability company

                  By:           Name:   Donna M. Neiley        Title:   Senior
Vice President     

     
BORROWERS:
  TORREY PINES LIMITED PARTNERSHIP,
 
  a California limited partnership

By: TORREY PINES, LLC,
       a Delaware limited liability company
By: CAREY REIT II, INC.,
       a Maryland corporation

                  By:           Name:   Donna M. Neiley        Title:   Senior
Vice President     

     
 
  CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE
 
  LIMITED PARTNERSHIP, a Delaware Limited Partnership

By: CAREY MANAGEMENT LLC,
       a Delaware limited liability company
By: CAREY REIT II, INC.,
       a Maryland corporation

            By:           Name:   Donna M. Neiley        Title:   Senior Vice
President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     
 
  PAPER LIMITED LIABILITY COMPANY,
 
  a Delaware limited liability company

By: CPA PAPER, INC.,
       a Delaware corporation

                  By:           Name:   Donna M. Neiley        Title:   Senior
Vice President     

     
 
  WALS (IN) LLC,
 
  a Delaware limited liability company

By: CAREY REIT II, INC.,
       a Maryland corporation

         
 
  By:        
 
       
 
  Name: Donna M. Neiley
Title: Senior Vice President  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  BANK OF AMERICA, N.A.,
as Administrative Agent

                  By:           Name:           Title:        

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     
LENDERS:
  BANK OF AMERICA, N.A.

                  By:           Name:           Title:        

[Signature Page to Credit Agreement]

 